Condon, J.
This petition for certiorari was allowed to be filed on the ground that there was doubt whether petitioner had an adequate remedy by appeal to this court to review a certain decree of the superior court dismissing her claim of appeal in a workmen’s compensation case. After the writ *223issued and the record in the case was certified here, petitioner perfected an appeal from the decree complained of, which appeal was sustained by our opinion filed this day. Priscilla Worsted Mills v. Vizzacco, 79 R. I. 217. Therefore it is unnecessary to further consider the instant petition.
Luigi Capasso, for petitioner.
Boss & Conlan, John T. Keenan, for respondent.
For the above reason only, the petition is denied and dismissed, the writ heretofore issued is quashed, and the record certified thereunder is ordered sent back to the superior court with our decision endorsed thereon.